Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 20, drawn to a building panel, classified in B32B 9/005.
II. Claims 11-19, drawn to a method of making a building panel, classified in E04C2/044.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by a materially different process such as coextrusion.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

This application contains claims directed to the following patentably distinct species:

Core Species: 
Gypsum Core
Cement core
Fibrous mat species: 
Polymer 
Glass
Mineral 
Barrier sheet species: 
Metal 
Coated metal
Polymer
Metallized Polymer
Applicants are required to elect a single species from each group. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Anthony P. Venturino on 01/21/2022 a provisional election was made with traverse to prosecute the invention of Group II; Species: cement core, glass, meatl which reads on claims 11-19.  Affirmation of this election must be made by applicant in replying to this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the laminate fibrous mat-air/water barrier sheet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub. No.: 2017/0284093 A1) (hereinafter Lai).
Regarding claim 1, Lai discloses a method of making exterior sheathing panel form cement panel comprising: 
corresponding to gypsum panel or cement panel), providing polymer film (114) (corresponding to air/water barrier sheet) which overlays the panel and is attached to the panel, wherein the mats comprises an air/water barrier layer (Fig. 1), locating an adhesive layer (110) between panel and polymer film (114), wherein the adhesive layer (110) attaches an entire surface of a side of the polymer film of the panel facing the polymer film, wherein each respective polymer film is individually attached to only a single respective panel. 
Lai is silent about the air/water barrier sheet has a perm rating in the range of less than or equal to 0.15, wherein the perm rating is according to a desiccant method with procedure A of ASTM E96 (2016). 
However, Lai discloses the air/water barrier sheet is made of polymer sheet. The polymer sheet is a natural air/water barrier. Thus, it would naturally have perm rating according to a desiccant method with procedure A of ASTM E96 (2016). The benefit of doing so would have been to use a polymer sheet which creates a barrier against air and water. 
Regarding claim 12, Lai discloses the adhesive layer is applied to the at least one entire surface of at least one panel or the polymer film by roll coating to locate the adhesive layer between the panel and polymer film. 
Regarding claim 13 and 14, the fibrous mat is an optional step as recited in claim 11, thus it is not required by claim 11. 
combination corresponding to air/water barrier sheet) comprising mat (104) (corresponding to outer layer of an air/water barrier sheet fibrous mat layer) attached multi-layer structure (108) (corresponding to air/water barrier layer) (Fig. 1, 2; ¶0034-0036), wherein the mat (104) comprises glass fibers (¶0027). Lai fails to recite the use of paper fiber and cellulous within air/water barrier sheet. Thus, it’s understood paper fiber and cellulose are absence. Lai further discloses feeding the multi-layer structure (108) and mat (104) onto a moving surface (412) of the manufacturing line with fibrous mat (410) away from the moving surface; then depositing the aqueous mixture (602) on the mat (410) (Fig. 6; ¶0045), wherein the aqueous mixture ( 602) would naturally penetrates the fibrous mat, and then allowing the aqueous mixture to set to form panel precursor  (Fig. 4-6; ¶0044-¶0045). It would have been obvious to a person of ordinary skill in the art to cut the panel into desired length. 
Lai further discloses an adhesive layer (406) attaches and entire surface of a side of the polymer film (402) (corresponding to air/water barrier layer) to mat (410) (corresponding to air/water barrier sheet) when the polymer film and mat are embedded in to core layer (602) (Fig. 6). 
Lai is silent about the air/water barrier sheet has a perm rating in the range of less than or equal to 0.15, wherein the perm rating is according to a desiccant method with procedure A of ASTM E96 (2016). 
However, Lai discloses the air/water barrier sheet is made of polymer sheet. The polymer sheet is a natural air/water barrier. Thus, it would naturally have perm rating according 
Regarding claim 16, the scrim is an optional step. Thus, it’s not a required limitation. 
Regarding claim 17, Lai discloses the mat (410) is pre-made (Fig. 4). 
Regarding claims 18 and 19, Lai further discloses applying adhesive directly between a side of the polymer film (402) and a fibrous mat (410).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746